 



EXHIBIT 10.14.1
December 5, 2005
Grant Burton
Dear Grant,
In light of your demonstrated performance in the Finance and Accounting
Departments, we are pleased provide you with a retention bonus of $85,000.00,
less required withholdings. This retention bonus is to be paid in three
installments on the payroll cycle corresponding to the next three anniversary
dates of your employment. The first payment will be for $25,000 (less
withholdings) and will be paid in May 2006. The second will be for $25,000 (less
withholdings) and will be paid in May 2007. The third payment of $35,000 (less
withholdings) will be paid in May 2008.
In order to receive these payments, you must be an active employee of the
Company, in good standing and not on a leave of absence at the time of the
payment. If you are placed on a performance improvement plan at any time, you
will not be entitled to obtain any then unpaid installment payment of the
retention bonus.
Thank you for your continued support of the company and your contributions to
the results we have achieved to date.
Sincerely,
/s/ Len Stephens
Len Stephens
SVP, Human Resources
I have received and agree to be bound by the terms and conditions set forth in
this letter.

         
/s/ Grant Burton
 
Grant Burton
12/05/05
 
Date    

